Citation Nr: 1428369	
Decision Date: 06/23/14    Archive Date: 07/03/14

DOCKET NO.  04-38 002A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for all acquired psychiatric disabilities other than posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel

INTRODUCTION

The Veteran served on active military duty from October 1975 to March 1980 and from November 1982 to June 1998.  

This case originally came to the Board of Veterans' Appeals (Board) on appeal from November 2005 and July 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office in Montgomery, Alabama (RO).  In December 2010, the Board remanded the issue of entitlement to service connection for an anxiety disorder, including as secondary to fibromyalgia, to the RO for additional development.  In November 2012, the Board denied the issue of entitlement to higher initial ratings for bilateral hearing loss rated as noncompensable from April 6, 2007 and as 10 percent disabling from March 24, 2011 and remanded the issues of entitlement to service connection for PTSD and entitlement to service connection for all acquired psychiatric disabilities other than PTSD to the RO for additional private treatment reports, recent VA treatment records, and a VA examination with nexus opinion.  The requested private treatment reports, current VA treatment reports, and a VA evaluation with nexus opinion related to PTSD were subsequently added to the record.  

A rating decision dated in June 2012 granted entitlement to service connection for fibromyalgia and assigned a 20 percent rating effective May 26, 2004.  In January 2014, the Board denied entitlement to service connection for PTSD and remanded the issue listed on the title page to the RO for an addendum opinion from the medical professional who had provided an opinion in December 2012 on whether the Veteran's psychotic disorder is secondary to a service-connected disability, to include fibromyalgia.

The Veteran testified at a videoconference hearing conducted by the undersigned Veterans Law Judge (VLJ) sitting in Washington, D.C., and a transcript of the hearing is of record.

The issue of entitlement to service connection for all acquired psychiatric disorders other than PTSD is again REMANDED to the RO.  VA will notify the Veteran if further action is required.


REMAND

The January 2014 Board remand included the directive that the VA medical professional was to provide an opinion on whether it is at least as likely as not (50 percent probability or more) that the veteran's psychotic disorder was caused or aggravated by a service-connected disability, to include fibromyalgia.  The requested opinion was to include a rationale.  However, while the March 2014 addendum from the medical professional who provided the opinion in December 2012 opined that the diagnosed psychotic disorder is not as likely as not secondary to a service-connected disability, to include fibromyalgia, it did not provide any rationale for this opinion.

The Courts have held that RO compliance with a remand is not discretionary, and that if the RO fails to comply with the terms of a remand, another remand for corrective action is required.  Stegall v. West, 11 Vet. App. 268 (1998).  As the January 2014 VA opinion does not include a rational, there has not been adequate compliance with the terms of the Board's January 2014 remand.  Id.  Consequently, another remand of this issue for additional development is warranted.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC must send the claims files to the VA examiner who evaluated the Veteran for psychiatric disability in January 2014 and ask him to review the claims files and provide a rationale for his opinion in January 2014 that the Veteran's psychotic disorder is not at least as likely as not (50 percent probability or more) caused or aggravated by any of his service-connected disabilities, to include fibromyalgia.  
Aggravation is defined as a permanent worsening beyond the natural progression of the disease.

If the examiner who evaluated the Veteran in January 2014 is not available, the RO will obtain an opinion from another appropriate medical professional.  If the reviewer determines that an additional examination of the Veteran is necessary to provide the requested rationale, such examination should be scheduled and the Veteran informed as to the consequences for failure to report for a VA examination without good cause in accordance with 38 C.F.R. § 3.158, 3.655 (2013).  However, the Veteran should not be required to report for another examination as a matter of course, if it is not found to be necessary.  The claims file, including a copy of this remand, must be made available to the examiner in conjunction with the examination.  The rationale for all opinions expressed must be explained.    

2.  Thereafter, the RO/AMC will consider all of the evidence of record and re-adjudicate the Veteran's claim for entitlement to service connection for all acquired psychiatric disabilities other than PTSD.  If the benefit sought on appeal remains denied, the Veteran will be provided a supplemental statement of the case ("SSOC").  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time will be allowed for response.  Then the appeal will be returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



